[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION TO STRIKE
The majority of Superior Court cases now hold that a CUTPA claim need not allege more than a single transaction. In this case, there are claims of more than a single act of misconduct. Furthermore, several cases cited by the plaintiff support the view that a single act of misrepresentation by a real estate agent may be actionable under CUTPA.
Accordingly, under the claims alleged here, the court finds a valid CUTPA claim may be maintained.
The motion to strike is, therefore, denied.
Hurley, J.